UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 04-7139



FREDERICK LUCAS,

                                              Petitioner - Appellant,

          versus


S. K. YOUNG,

                                               Respondent - Appellee.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria. Gerald Bruce Lee, District
Judge. (CA-02-305)


Submitted:   December 16, 2004            Decided:   December 21, 2004


Before MICHAEL, KING, and SHEDD, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Frederick Lucas, Appellant Pro Se.    Leah Ann Darron, Assistant
Attorney General, Richmond, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

            Frederick Lucas seeks to appeal the district court’s

orders denying relief on his petition filed under 28 U.S.C. § 2254

(2000).     An appeal may not be taken from the final order in a

habeas corpus proceeding unless a circuit justice or judge issues

a certificate of appealability.   28 U.S.C. § 2253(c)(1) (2000).       A

certificate of appealability will not issue for claims addressed by

the district court absent “a substantial showing of the denial of

a constitutional right.”      28 U.S.C. § 2253(c)(2) (2000).          A

prisoner satisfies this standard by demonstrating that reasonable

jurists would find that his constitutional claims are debatable and

that any dispositive procedural rulings by the district court are

also debatable or wrong.   See Miller-El v. Cockrell, 537 U.S. 322,

336 (2003); Slack v. McDaniel, 529 U.S. 473, 484 (2000); Rose v.

Lee, 252 F.3d 676, 683 (4th Cir. 2001).        We have independently

reviewed the record and conclude that Lucas has not made the

requisite     showing.   Accordingly,   we   deny   a   certificate   of

appealability and dismiss the appeal.         We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.

                                                              DISMISSED




                                - 2 -